PETROPLUS, JUDGE:
The Notice of Claim is in the amount of $922.50, for printing 4500 copies of a campus newspaper called the “Picket” published by Shepherd College, which is under the control, supervision and management of the State Board of Education. The State admits that a valid contract was entered into by the President of the College and the Claimant for the printing, and no reason is assigned for the failure of the State to make payment of the invoices submitted. The attorney general recommends that the claim should be paid in equity and good conscience, and but for governmental immunity the Claimant could recover in a court of law on a meritorious claim.
The Court is of opinion to allow the claim, and an award of $922.50 is made to the Claimant.
Award of $922.50.